DETAILED ACTION
	The Information Disclosure Statements filed on December 19, 2019, April 7, 2020, March 3, 2021 and April 21, 2021 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end 2” and “second end 3” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites the feature “bonding complex” on line 11 and later recites the term “bonding layer” on line 20. It is interpreted that the “complex” and “layer” are intended to be one in the same, therefore one term should be used throughout the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 18 and 19 all recite that the deflector to have a first end and a second. It is unclear if the first end and second end are at the lateral ends of the deflector or the longitudinal ends of the deflector. This leaves the claims vague and indefinite. 
Claim 6 recites that the internal volume of the deflector is filled. It is unclear as to what the deflector is filled with as there is no further explanation for this feature. This leaves the claims vague and indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg (US 4,509,786).
Gregg discloses a deflector mounted on top of a vehicle, as shown in figure 1, and comprised of a base 90 having a top surface facing the deflector and a bottom surface attached to a surface of a vehicle by way of bolts 117, as shown in figures 5 and 6. The deflector is further comprised of a pair of left and right sidewalls 68 comprised of an inner surface and an outer surface opposite the inner surface. The sidewall is collapsible. The deflector is shown to be expanded in figure 3 and collapsed in figure 4. A top wall 40 is connected to the side walls of the deflector and forms a triangular shape with an internal volume when expanded and the volume is bisected by a support divider 104. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 4,509,786) in view of Pateczyk (US 8,651,554).
Gregg discloses the deflector as described above. However, Gregg does not specifically show the deflector to be attached to a vehicle with an adhesive foam layer. Pateczyk discloses a vehicle shield attached to a vehicle using an adhesive foam tape. It would have been obvious to one of ordinary skill in the art to have applied an adhesive foam tape, like that of Pateczyk, to a deflector, like that of Gregg, with the expected result of utilizing a functionally equivalent attachment device to attach the deflector to a vehicle and to reduce the number of parts needed to attach the deflector.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 4,509,786) in view of Morgan et al  (US 4,858,988).
Gregg discloses the deflector as described above. However, Gregg does not specifically show the deflector to be constructed of an ethylene propylene diene rubber material. Morgan et al discloses a vehicle window assembly including a finishing strip 90 that acts as a deflector. The finishing strip is made of an EPDM/Vulcanized rubber. It would have been obvious to one of ordinary skill in the art to have applied a material, like that of Morgan et al, to a deflector like that of Gregg, with the expected result of providing a lighter weight defector which would reduce the overall vehicle weight and allow one person to raise and lower the deflector when needed. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 4,509,786). 
Gregg discloses the deflector as described above. However, Gregg does not specifically show the deflector to be utilized on a railway car. It is well known in the art that road and rail vehicles share similar shape and use characteristics and therefore it would have been obvious to one of ordinary skill in the art to have come to the expected result that a truck, like that of Gregg, and a railway vehicle can be interpreted as functional equivalents and a deflector, like that of Gregg, can be used on a rail way vehicle. 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 4,509,786) in view of Pateczyk (US 8,651,554) and further in view of Morgan et al  (US 4,858,988).
Gregg discloses a deflector mounted on top of a vehicle, as shown in figure 1, and comprised of a base 90 having a top surface facing the deflector and a bottom surface attached to a surface of a vehicle by way of bolts 117, as shown in figures 5 and 6. The deflector is further comprised of a pair of left and right sidewalls 68 comprised of an inner surface and an outer surface opposite the inner surface. The sidewall is collapsible. The deflector is shown to be expanded in figure 3 and collapsed in figure 4. A top wall 40 is connected to the side walls of the deflector and forms a triangular shape with an internal volume when expanded and the volume is bisected by a support divider 104. 
Gregg discloses the deflector as described above. However, Gregg does not specifically show the deflector to be attached to a vehicle with an adhesive foam layer. Pateczyk discloses a vehicle shield attached to a vehicle using an adhesive foam tape. It would have been obvious to one of ordinary skill in the art to have applied an adhesive foam tape, like that of Pateczyk, to a deflector, like that of Gregg, with the expected result of utilizing a functionally equivalent attachment device to attach the deflector to a vehicle and to reduce the number of parts needed to attach the deflector.  
Gregg discloses the deflector as described above. However, Gregg does not specifically show the deflector to be constructed of an ethylene propylene diene rubber material. Morgan et al discloses a vehicle window assembly including a finishing strip 90 that acts as a deflector. The finishing strip is made of an EPDM/Vulcanized rubber. It would have been obvious to one of ordinary skill in the art to have applied a material, like that of Morgan et al, to a deflector like that of Gregg, with the expected result of providing a lighter weight defector which would reduce the overall vehicle weight and allow one person to raise and lower the deflector when needed. 
Gregg discloses the deflector as described above. However, Gregg does not specifically show the deflector to be utilized on a railway car. It is well known in the art that road and rail vehicles share similar shape and use characteristics and therefore it would have been obvious to one of ordinary skill in the art to have come to the expected result that a truck, like that of Gregg, and a railway vehicle can be interpreted as functional equivalents and a deflector, like that of Gregg, can be used on a rail way vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
May 31, 2022